Exhibit 99.1 PLATINUM BANK HOLDING COMPANY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Independent Auditors' Report 2 Consolidated Balance Sheets, December 31, 2015 and 2014 3 Consolidated Statements of Earnings for the Years Ended December 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income for the Years Ended December 31, 2015 and 2014 5 Consolidated Statements of Changes in Stockholders' Equity for the Years Ended December31, 2015 and 2014 6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2015 and 2014 7 Notes to Consolidated Financial Statements, December 31, 2015 and 2014 and for the Years Then Ended 8-37 1 Independent Auditors' Report To the Board of Directors and Stockholders Platinum Bank Holding Company Brandon, Florida: We have audited the accompanying consolidated financial statements of Platinum Bank Holding Company and Subsidiary (the "Company"), which comprise the consolidated balance sheets as of December 31, 2015 and 2014, and the related consolidated statements of earnings, comprehensive income, changes in stockholders' equity and cash flows for the years then ended, and the related notes to the financial statements.
